MARY'S OPINION HEADING                                           




NO. 12-02-00055-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ESTATE OF J. C. EDDINS, ET AL.,§
	APPEAL FROM THE 123RD
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

ERIC PERRY, ET AL.,
APPELLEES§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION (1)
	This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  The trial
court signed its judgment on March 4, 2002, making the clerk's record due on May 3, 2002.  By way
of request for extension, this deadline was extended to June 3, 2002.  On May 20, 2002, the Shelby
County Clerk informed this court that Appellant had failed to pay for the preparation of the clerk's
record and had not made any arrangement to pay for the record.  The clerk also stated that Appellant
is not entitled to appeal without paying the fee.  Thus, on May 22, 2002, this court extended the time
for filing the clerk's record to July 3, 2002.  On the same date, Appellant was notified that the appeal
would be dismissed unless Appellant provided proof of full payment to the clerk on or before June
3, 2002.  As of June 14, 2002, Appellant has failed to provide proof of full payment.  Accordingly,
Appellant's appeal is dismissed for want of prosecution pursuant to Texas Rule of Appellate
Procedure 42.3(b).
Opinion delivered June 18, 2002.
Panel consisted of Worthen, J., and Griffith, J.

(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.